DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered. 
Applicant’s arguments regarding amended claims 1-3 & 5-19 have been found persuasive and said claims have been indicated as allowable.
Applicant’s arguments regarding claim 20-21 have not been found persuasive.  Specifically, after a further review of Kimura it is seen that fig. 7-8 & 16 show the limitation of the first and second margin electrodes overlapping one another in the third direction as recited in claim 20.  Furthermore, both claim 20 and 21 stand rejected under non-statutory double patenting as described below.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0115411) in view of Abe (US 2017/0186552).
In regards to claim 20, 
Kimura ‘411 discloses a capacitor component comprising: 
a body including a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction, and including a first dielectric layer (11a-11g – fig. 2; [0068]), and a first internal electrode (12 – fig. 2; [0068]) and a second internal electrode (12 – fig. 2; [0068]) disposed to oppose each other in the first direction with the first dielectric layer interposed therebetween (fig. 2-6); 
a first side margin portion and a second side margin portion, respectively including a second dielectric layer (21a-21b – fig. 7; [0069]), a first margin electrode (22 – fig. 7; [0069]), and a second margin electrode (22 – fig. 7; [0069]) overlapping the first margin electrode in the third direction (fig. 7-8 & 16), disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body (fig. 13-14 & 19; [0018] – teaches horizontal laminate direction (i.e. vertically oriented electrodes) can be formed on the first and second sides); 
a first external electrode ([0044] - external electrode is formed on exterior surface and will connect to the inner electrodes) disposed on the third surface of the body and connected to the first internal electrode and the first margin electrode; and 
a second external electrode ([0044] - external electrode is formed on exterior surface and will connect to the inner electrodes) disposed on the fourth surface of the body and connected to the second internal electrode and the second margin electrode.  Kimura ‘411 fails to disclose wherein the first and second margin electrodes include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu).  

Abe ‘552 discloses wherein the first and second margin electrodes (160b/160c – fig. 6-7) include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu) ([0067]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electrode material as taught by Hattori ‘584 as the electrode material of Abe ‘552 to obtain electrodes with good conductivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 20-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 16 of U.S. Patent No. 11,107,635. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 20, U.S. Patent No. 11,107,635 claims 
A capacitor component comprising: 
a body including a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction, and including a first dielectric layer, and a first internal electrode and a second internal electrode disposed to oppose each other in the first direction with the first dielectric layer interposed therebetween (claim 1); 
a first side margin portion and a second side margin portion, respectively including a second dielectric layer, a first margin electrode, and a second margin electrode, disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body (claim 1); 
a first external electrode disposed on the third surface of the body and connected to the first internal electrode and the first margin electrode (claim 1); and 
a second external electrode disposed on the fourth surface of the body and connected to the second internal electrode and the second margin electrode (claim 1), 
wherein the first and second margin electrodes include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu) (claim 16).  

In regards to claim 21, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 20, wherein: the first and second margin electrodes are spaced apart from the first and second internal electrodes (claim 1).  

Allowable Subject Matter
Claim(s) 1-3 & 5-19 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component comprising: a first side margin portion and a second side margin portion, respectively including a second dielectric layer, a first margin electrode, and a second margin electrode, disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body; wherein the first and second margin electrodes are spaced apart from the first and second internal electrodes, and wherein the first and second margin electrodes include ends which are spaced apart from surfaces of the first and second side margin portions opposing each other in the first direction (claim 1 and its dependents).  

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component comprising: a first side margin portion and a second side margin portion, respectively including a second dielectric layer, a first margin electrode, and a second margin electrode, disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body; wherein the first and second margin electrodes are spaced apart from the first and second internal electrodes, and wherein the body further includes upper and lower cover layers, devoid of any electrode therein, respectively disposed on uppermost and lowermost internal electrodes, among the plurality of internal electrodes, and opposing each other in the first direction (claim 19).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848